95 Ga. App. 240 (1957)
97 S.E.2d 544
ROBINSON
v.
CAMPBELL.
36452.
Court of Appeals of Georgia.
Decided February 28, 1957.
*241 Harold Sheats, Guy Parker, for plaintiff in error.
John A. Dunaway, Dunaway & Embry, contra.
NICHOLS, J.
Code § 84-924 requires a physician to use reasonable care and skill in the practice of his profession, and ordinarily the question of whether a physician has used that degree of skill is a question for the jury. See Norton v. Hamilton, 92 Ga. App. 727, 731 (89 S. E. 2d 809); and cits. However, where from the allegations of the plaintiff's petition it is palpably clear that the injuries complained of were not caused from the failure of the physician to use reasonable care and skill but from the act of the plaintiff, as in other cases, the question should be decided as a matter of law where a timely general demurrer has been filed.
The petition in the present case makes it affirmatively appear that the plaintiff was injured by her own act of attempting to get down from the chair which she knew had been raised so as to permit the defendant to examine and treat her eyes. Accordingly, the trial court did not err in sustaining the general demurrer to the petition.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.